Citation Nr: 1213519	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION


The Veteran served on active duty from July 1966 to July 1971 and from October 1982 to February 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied service connection for coronary artery disease.

A subsequent rating decision in October 2004 (in pertinent part) granted service connection for coronary artery disease, but the Veteran submitted a timely notice of disagreement regarding the initial ratings assigned by the RO.

The Board remanded the case in September 2005 for the Veteran to be provided a Statement of the Case, and again in November 2009 to afford the Veteran a hearing before the Board.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2010; a transcript of that proceeding is of record.  

In August 2010, the Board (in pertinent part) decided the Veteran's claim for a higher initial evaluation for coronary artery disease prior to March 30, 2004, and remanded the Veteran's claim for a higher evaluation for coronary artery disease from March 30, 2004.  The increased rating issue was most recently before the Board in February 2012 when it was remanded for additional development.

The Veteran's representative has raised a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  See March 2012 informal hearing presentation.  This matter is referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's increased rating claim is decided.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected coronary artery disease was in October 2010.  Thereafter, in a March 2012 statement the Veteran essentially stated that his heart disability had gotten worse and he suffered from congestive heart failure.  In March 2012 the Veteran's representative requested that the case be remanded for a new VA examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his symptoms.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims files all outstanding treatment records pertinent to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's coronary artery disease during the appeal period. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected coronary artery disease.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected coronary artery disease on his ability to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Thereafter, the RO or the AMC should review the claims folders and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  The RO or the AMC should also undertake any other indicated development. 

6.  Then, the RO or the AMC should readjudicate the increased rating issue based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

